Title: To James Madison from William C. C. Claiborne, 26 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


26 July 1804, New Orleans. “I enclose you a paper containing a Memorial to Congress, of which I have heretofore advised you. It is generally acknowledged, that Mr. Edward Livingston is the author of this production, and indeed he himself avows it. Mr. Daniel Clark is to carry the memorial to several Districts and to solicit Signatures. He sets out on his mission (I learn) on tomorrow, and proposes going as far as Nachitoches.
“There is no doubt but Mr. Clark may obtain many signers, but I will nevertheless venture to predict, that were the memorialists gratified in all their wishes much greater discontent would prevail in Louisiana, than has hitherto been manifested.
“If the construction of the Treaty contended for, be correct, the admission of Louisiana as a member state of the Union, is no longer a question of policy; but if the period of that admission rests (as I verily believe it does) on the discretion of the United States, I shall continue in the opinion, that Louisiana ought to remain (for some years) a Territorial District.
“The memorial has stated correctly that the general language of the country is french, and that the citizens experience inconvenience for want of a knowledge of the english language, particularly those who have business with the tribunals of justice; but great care has been taken to lessen and remedy this inconvenience. Nearly all the Justices of the Court of Pleas speak both languages, and there is a gentleman of talents and integrity always attending the Governor’s Court as an Interpreter; he is a salary officer, and acts under Oath. Many subjects are introduced into the Memorial, in order to render it popular here, and to secure it a favorable reception in the United States: but some of the grievances alluded to, have in fact no existence. The writer seems to be solicitous to assimilate the political Situation of Louisiana to that of the United States previous to the Revolutionary War, and to adopt the language of the patriots of Seventy six; hence we find the evils of a military Government, of dependent Judges &c enumerated. I cannot however in justice to my own character, omit remarking, that since the 20th. of December last, the people of Louisiana are strangers to the evils of military Government. I assert positively, that the army have had nothing to do in the administration of the province nor in any instance have they acted, but when called upon in support of the Civil Authority, and instances of such call are very rare, and never extended further than for a file or sometimes five or six men to arrest some disorderly person who resisted a warrant or summons from a Magistrate. I might ask every citizen in the province if he had experienced oppression from the military, and I should be answered in the negative: The fact is, I have been particularly careful to prevent any interference of the military with the civil authority and any insinuation to the contrary, however remote or indirect it may be I must repel.
“I shall never cease to believe the Louisianians are an amiable, well disposed people, but I fear they are too easily influenced by the counsels of men who flatter them: My own opinion is, that the idea of a State Government did not originate with any of the ancient inhabitants of Louisiana; they wanted the privilege of electing their Legislative Council, and the Slave-trade opened for a few years: but more important rights have recently been claimed, and their zeal and enthusiasm excited to a great degree. I will nevertheless offer it as my opinion that the people generally (in relation to their Government) will be contented if the second Legislative Council is made elective, and I think myself, that if to that body was given the power of electing a Delegate to Congress, it would tend still more to tranquilize the public mind in this quarter: but the slave-trade seems to be a favorite object throughout the province, and I believe the impression, that by becoming a state this trade would be under their own controul until the year 1808 has had some influence in rendering popular the claims of immediate admission into the Union.
“I was particularly desirous to keep this city free from party disputes and party writings; but the introduction of Newspapers among us, has opened the avenues to political discussion, and I see with concern, that the spirit of party is daily acquiring nourishment.
“The Louisianians hitherto unaccustomed to the liberty of the press, are illy reconciled to its licentiousness, and I very much fear that sooner or later, the public peace will be disturbed by the resentment which some party or indecent publication will excite.
“A late anonymous writer who attacked the memorial to Congress in a strain of imprudent and severe irony has greatly agitated the public mind, and I am sorry to add, that the piece having been printed in the paper called the Union, a paper in which the Laws of the United States and my Ordinances are printed, has given rise to an opinion that the writer is countenanced by the Governor: The people here or rather some of them seem to think that the press is under my controul, and what appears in print, is supposed not objectionable to me. The fact is, that in my character as citizen, I have taken the liberty to request the editors of Newspapers not to print any piece, that might tend to irritate or divide our society: but I never can nor never will in my Official character attempt to exercise any authority or influence over the press.”
